                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 JOHN A. HOGLEN,                        )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )          1:20-cv-00061-MOC-WCM
                                        )
                  vs.                   )
                                        )
 ANDREW M. SAUL,                        )
 Commissioner of Social Security,       )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 11, 2021 Order.

                                               February 11, 2021




     Case 1:20-cv-00061-MOC-WCM Document 15 Filed 02/11/21 Page 1 of 1
